Citation Nr: 0505644	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-28 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin disorder of 
the feet, including as due to an undiagnosed illness.

4.  Entitlement to service connection for a gastrointestinal 
disability, including as due to an undiagnosed illness.

5.  Entitlement to service connection for a respiratory 
disability, including as due to an undiagnosed illness.

6.  Entitlement to service connection for a degenerative bone 
disease, including as due to an undiagnosed illness.

7.  Entitlement to service connection for elevated blood 
pressure, including as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.  The veteran filed a 
notice of disagreement in April 2003, the RO issued a 
statement of the case in August 2003, and the veteran 
perfected his appeal in September 2003.  Although the veteran 
initially indicated disagreement with an April 2003 denial of 
service connection for weight gain, he withdrew this claim in 
a June 2003 written statement.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The veteran's DD Form 214 indicates that he had active 
military service from November 1990 to May 1991, 6 months and 
16 days of active service prior to November 1990, and that he 
served in the Southwest Asia theater of operations from 
December 6, 1990, to April 14, 1991.  

Some of the veteran's service medical records have been 
associated with the claims folder.  However, there are no 
service medical records dated between November 1990 and March 
1991 (a period which includes the veteran's tour in the 
Southwest Asia theater of operations).  In August 2003, the 
RO contacted the National Personnel Records Center (NPRC) to 
obtain these records.  In October 2003, the NPRC replied that 
the veteran's health record had not yet been retired to 
"Code 13"  [the NPRC] and that the records should be sought 
from "Code 41" [Marine Corps Headquarters in Quantico, 
Virginia].  In October 2003, the RO requested these records 
from Code 41 and made a follow-up request in December 2003.  
In a January 2004 email, an individual apparently affiliated 
with the Marine Corps wrote that an extensive search had 
failed to locate any medical records pertaining to the 
veteran.  Later in January 2004, the RO sent the veteran 
advising him of the unsuccessful records search.

It appears the proper procedure for obtaining the service 
medical records of a veteran who was in the Marine Corps 
Reserves (as outlined in M21-1, Part III, Chapter 4) were not 
followed.  Prior to May 1, 1994, Code 41 received the medical 
and nonmedical service records for each separating member of 
the Marine Corps.  Since May 1, 1994, however, Code 41 
receives only nonmedical service records.  Instead, VA's 
Records Management Center (RMC) receives all medical records 
directly from military installations at which the Marine 
Corps veteran is separated.  If there is no Reserve 
obligation or connection, the records are sent to Code 41, 
where they stay for two years before being forwarded to Code 
13 [NPRC].  However, if the veteran is in an Active Reserve 
unit, service medical records are sent to the unit of 
assignment.  If the veteran has a Reserve obligation but is 
not in an Active Reserve unit, the records are sent to the 
RMC for copying before forwarding to Code 42 [the Marine 
Corps Reserve Support Command in Overland Park, Kansas].  The 
RMC retains a copy for use in the event the veteran files a 
claim for disability benefits.  At the end of the veteran's 
Reserve obligation or connection, the records are forwarded 
to the RMC.

In this case, the veteran's DD Form 214 indicates that his 
Reserve obligation termination date was December 14, 1994.  
Thus, his service medical records should have been forwarded 
to the RMC, not Code 41.  On remand, the AMC should contact 
the RMC and request any service medical records it has 
pertaining to the veteran.  See M21-1, Part III, Paragraph 
4.01(h).  If these service medical records cannot be 
obtained, the AMC should advise the veteran about alternate 
sources of evidence (as detailed below).  See M21-1, Part 
III, Paragraph 4.25.  

In a May 2003 letter, Paul J. Mirone, M.D., wrote that he had 
treated the veteran since November 2000 for various 
complaints including fatigue, neck pain, headaches, and 
elevated blood pressure.  Dr. Mirone also opined that it was 
possible that the veteran's "constellation of symptoms can 
be related to the Gulf War Syndrome."  On remand, the AMC 
should seek actual treatment records from Dr. Mirone, as well 
as updated records of treatment of the veteran by other 
health care professionals.  Thereafter, a new VA examination 
should be scheduled, as detailed below.
  
Accordingly, the Board REMANDS this case for the following:

1.  Contact the RMC and request any 
service medical records it has pertaining 
to the veteran.  Pursue all logical 
follow-up in this regard, and ensure that 
the M21-1 procedures for seeking service 
medical records of veterans who were 
separated from the Marine Corps Reserves 
after May 1, 1994, are followed.  See 
M21-1, Part III, Paragraph 4.01(h).  

2.  If the service medical records in 
question are not located, develop this 
case according to applicable criteria 
pertaining to disposition of cases where 
service medical records are lost.  This 
includes notifying the veteran that he 
can submit alternate evidence, including, 
but not limited to, statements from 
service medical personnel, "buddy" 
certificates or affidavits, employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom a veteran 
may have been treated, especially soon 
after discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examination reports.  See 
M21-1, Part III, Paragraph 4.25.  

3.  With any needed assistance from the 
veteran, contact Paul J. Mirone, MD., of 
West Erie Medical Group and request 
copies of all treatment records 
pertaining to the veteran.  

4.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him 
since March 2003 (the last time VA 
treatment records were associated with 
the claims file).  Provide him with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified, and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  Also inform the 
veteran that adjudication of his claims 
will be continued without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond. 

5.  Afford the veteran a new examination.  
Ensure that the claims folder is made 
available to the examiner, who should 
carefully review it before the 
examination.  Such tests as the examiner 
deems necessary should be performed.  
Instructions for the examiner:  

a.  Elicit from the veteran details 
about the onset, frequency, 
duration, and severity of all 
complaints relating to his symptoms 
of headaches, fatigue, skin disorder 
of the feet, respiratory condition, 
gastrointestinal condition 
degenerative bone disease, and 
elevated blood pressure, and 
indicate what precipitates and what 
relieves them.  

b.  Indicate whether there are any 
objective medical indications that 
the veteran is suffering from 
symptoms of headaches, fatigue, skin 
disorder of the feet, respiratory 
condition, gastrointestinal 
condition degenerative bone disease, 
and elevated blood pressure.

c.  State whether the veteran's 
symptoms are attributable to a 
diagnosed illness, an undiagnosed 
illness, or a medically unexplained 
chronic multisymptom illness such as 
chronic fatigue syndrome, 
fibromyalgia, and/or irritable bowel 
syndrome.  

d.  Review the May 2003 letter from 
Dr. Mirone.  If you agree or 
disagree with the conclusions he 
made concerning the veteran's 
symptoms and "Gulf War Syndrome," 
please state the reasons why. 

6.  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision. 

7.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and his representative with a 
supplemental statement of the case which 
references all relevant actions taken on 
the claims for benefits, summarizes the 
evidence, and discusses all pertinent 
legal authority.  Allow an appropriate 
period for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


